UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-1860


LACEY S. MITCHELL,

                Plaintiff - Appellant,

          v.

COMMISSIONER, Social Security,

                Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Beth P. Gesner, Magistrate Judge.
(1:11-cv-00723-BPG)


Submitted:   November 20, 2012             Decided: November 26, 2012


Before TRAXLER,    Chief   Judge,   and   SHEDD   and   FLOYD,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Lacey S. Mitchell, Appellant Pro Se.      Alex Gordon, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Lacey S. Mitchell appeals the magistrate judge’s order

affirming        the   Commissioner’s       denial      of    disability        insurance

benefits. *        We must uphold the decision to deny benefits if the

decision is supported by substantial evidence and the correct

law was applied.                See 42 U.S.C. § 405(g) (2006); Johnson v.

Barnhart, 434 F.3d 650, 653 (4th Cir. 2005) (per curiam).                               We

have       reviewed       the    record    and   find        no   reversible      error.

Accordingly, we affirm for the reasons stated by the magistrate

judge.      Mitchell v. Comm’r, Soc. Sec., No. 1:11-cv-00723-BPG (D.

Md. June 14, 2012).              We dispense with oral argument because the

facts      and    legal    contentions     are   adequately        presented      in   the

materials        before    this    court   and   argument         would   not    aid   the

decisional process.



                                                                                 AFFIRMED




       *
       The parties consented to proceeding before a magistrate
judge pursuant to 28 U.S.C. § 636 (2006).




                                            2